DETAILED ACTION
This Action is in response to Applicant’s Remarks filed on 08/06/2021. Claims 1-10 and 16-20 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 and 16-20 are allowed.
Regarding to claim 1, the best prior art found during the prosecution of the application, Karampatsis et al US Patent Application No.:( US 2016/0112896 Al) hereinafter referred as Karampatsis, in view of Watfa et al US Patent Application No.:( US 2017/0303322 Al) hereinafter referred as Watfa. The core network  include a mobility management gateway ME, a serving gateway SGW, and a packet data network PDN gateway PGW.  The MME may be connected to each of the eNode Bs in the RAN via an interface and may serve as a control node.  the MME authenticate users of the multiple WTRUs, bearer activation/deactivation, selecting a particular SGW during an initial attach of the WTRUs.  The MME may also provide a control plane function for switching between the RAN and other RANs that employ other radio technologies, such as GSM or WCDMA. The SGW may be connected to each of the eNode Bs in the RAN via the interface.  The SGW routes and forward user data packets to/from the WTRUs.  The SGW perform anchoring user planes during inter-eNode B handovers, triggering paging when downlink data is available for the WTRUs managing and storing contexts of the WTRUs. The SGW may also be connected to the PGW, which may provide the WTRUs with access to packet-switched networks, such as the Internet, to facilitate communications between the WTRUs and IP-enabled devices. Watfa discloses the enabling session continuity in proximity services communication when traffic is switched from an  evolved packet system (EPS) bearer to a ProSe bearer. The embodiment may include: sending a request from a ProSe capable wireless  transmit/receive unit (WTRU) to a packet data network (PDN) gateway (PGW),  wherein the request comprises network address translation (NAT) mapping  information for default bearers and future dedicated bearers; and storing the  NAT mapping information locally in the WTRU. However, Karampatsis and Watfa fail to teach the LTE communication Architecture. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/Primary Examiner, Art Unit 2642